DETAILED ACTION
This office action is in response to communication filed on 22 January 2021.

Claims 1 – 20 are presented for examination.

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 January 2021 has been entered.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
In the response filed 22 January 2021, Applicant amended claims 1 – 20.  

Amendments to claims 1 – 20 are insufficient to overcome the 35 USC § 101 rejection.  Therefore, the 35 USC § 101 rejection of claims 1 – 20 are maintained.

Response to Arguments
Applicant's arguments filed 22 January 2021 have been fully considered but they are not persuasive. 

In the remarks regarding the 35 U.S.C. 101 rejection, Applicant argues that claims are directed to a method to improve computer technology by generating a display representing differences in IT workflows.  Examiner respectfully disagrees. Generating a display is certainly a management of interactions between people, as the Guidance update indicates that interactions between people can be one person interacting with another object or data.  Applicant is only describing the method of generating a display, not the actual display itself, and certainly not the improvement of a display.  A “display” is further non-specific, and the mere claiming of generating a generic display in this manner is not improving upon any technology with its mere presence.  There is no tie to technology if a display is only claimed as being able to be generated.  That could easily be done outside any technology, as displaying provided data could be pen (or highlighter) to paper. A person can make a selection verbally or with a gesture from what is displayed in front of them, so a piece of paper is selectable. Therefore, there is no tie to technology when technology is not required.

In the remarks regarding independent claims 1, 14, and 15, Applicant argues that the cited prior art does not disclose the newly amended claims.  Examiner agrees, however, the art rejection has been altered based on Applicant’s amendment to the claims, and Applicant’s arguments do not apply to this current combination.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the judicial exception of abstract ideas without significantly more. The claims recite receiving workflow data arranged in hierarchical levels, comparing workflow elements in two workflow data types, based on comparison determining differences in workflow elements in hierarchical levels, and generating a display of those differences. Making determinations of difference is a mental process and displaying those differences is a management of interactions between people, which is a certain method of organizing human activity.  Certain methods of organizing human activity and mental processes are defined as an abstract idea in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on 7 January 2019.This judicial exception is not integrated into a practical application because the claims describe abstract ideas that merely apply those functions to a generic computer. Generically recited elements do not add a meaningful limitation of the abstract idea because they amount to a simple implementation of the abstract ideas on a computer.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claimed elements of non-transitory computer-readable storage medium, processor, memory, and hardware processor are merely utilized in a simple application of computer automation. There is not even a claim to what entity displays the results or how.  It could be merely a person writing the results on paper and highlighting to show another person or persons.  The courts have determined that certain types of activity are well-understood, routine, and conventional, as identified in MPEP § 2106.05(d) and are ineligible subject matter that apply to these claims. Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015) similarly claims storage and retrieval of information in memory and arranging a hierarchy of groups which was found to be well-understood, routine, and conventional activity as comparable to Applicant’s current claim to determining differences in workflow elements for each hierarchical level.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. P.G. Pub. 2010/0088334 (hereinafter, Wasserman) in view of U.S. P.G. Pub. 2014/0039971 A1 (hereinafter, Yano).

Regarding claim 1, Wasserman teaches a non-transitory computer-readable storage medium comprising instructions executable by a processor to: receive workflow data including workflow elements arranged in hierarchical levels (¶ 109, “The hierarchy viewer may also have the ability to display different versions of data in different manners (to provide a visual comparison for the user). For example, users may be able to select multiple versions that they desire to compare and display side-by-side trees of the selected hierarchies (e.g., in two graphical hierarchy trees). Wasserman does not explicitly teach comparison of user-customized versus model workflows, but these are merely labels that distinguish between different workflows. Wasserman does teach comparison of workflows generally (¶ 60, “users can choose to snapshot hierarchy data at any point in time (e.g., for later historical comparisons).”). However, in the analogous art of modeling workflows, Yano teaches receive a model information technology (IT) workflow data and a user-customized IT workflow data, wherein each of the model IT workflow data and the user-customized IT workflow data includes workflow elements arranged in hierarchical levels; compare workflow elements in a first hierarchical level of the model IT workflow data with workflow elements in a first hierarchical level of the user-customized workflow data (abstract, “A workflow model display unit displays a typical workflow diagram showing the typical workflows, and in response to user input, displays an exceptional workflow diagram showing the typical and exceptional workflows.”) (¶ 125, “In addition, the workflow analysis system according to the second embodiment is designed to, if the user specifies a sorting method, sort a plurality of exceptional workflows in accordance with the specified sorting method and display list information. Allowing the user to specify the sorting method makes it possible to easily confirm exceptional workflows which fulfill specified conditions, as compared with a case where list information is simply displayed in decreasing order of the number of appearances.”) (¶ 179, “[Step S114f] The workflow sorter 470 compares the i-th table name of the table sequence of the typical workflow with the j-th table name of the table sequence of the exceptional workflow, to determine whether they are the same”)(See at least Fig. 9 disclosing exceptional flows or user customized and typical flows which are model workflow data) (¶ 51, “The workflow model display unit 14 displays a typical workflow diagram 31 with each data set name as a node based on the information on all of the typical workflows determined by the workflow classification unit 13. Further, in response to user input, the workflow model display unit 14 displays an exceptional workflow diagram 32 with each data set name as a node based on the information on all of the typical workflows and the information on the exceptional workflows. The exceptional workflow diagram 32 shows a user-specified exceptional workflow, for example.”).
Wasserman further teaches: based on the comparison of the workflow elements in the first hierarchical level, determine a first difference between a first workflow element in the first hierarchical level of the model IT workflow data and a second workflow element in the first hierarchical level of the user-customized IT workflow data; after the comparison of the workflow elements in the first hierarchical level compare workflow elements in a second hierarchical level of the model IT workflow data with workflow elements in a second hierarchical level of the user-customized workflow data; based on the comparison of the workflow elements in the second hierarchical level, determine a second difference between a third workflow element in the second hierarchical level of the model IT workflow data and a fourth workflow element in the second hierarchical level of the user-customized IT workflow data, and generate a display of the model IT workflow data and the user-customized IT workflow data, wherein the first and third workflow elements of the model IT workflow data and the second and fourth workflow elements of the user-customized IT workflow data are displayed as selectable options and are highlighted to represent the first and second differences (¶ 109, “The hierarchy viewer may also have the ability to display different versions of data in different manners (to provide a visual comparison for the user). For example, users may be able to select multiple versions that they desire to compare and display side-by-side trees of the selected hierarchies (e.g., in two graphical hierarchy trees). If the user elects to "focus" on a specific element in particular version, all versions being displayed may also "focus" accordingly (if the element exists in other versions). Further, differences between different versions may be color coded (e.g., red for old version, green for new version but not the old version, strikethrough, underscore, etc.).”) (¶ 114, “user input is accepted that defines a hierarchical structure that is projected onto the data. Such user input is conducted via a graphical user interface. The hierarchical structure may consist of one or more dimensions, one or more hierarchies, one or more hierarchy objects, and one or more hierarchy relationships”) (¶ 116, “At step 708, the hierarchical structure is utilized to graphically visualize, manage, and manipulate the data.”) (See Figures 2, 3, and 7) (Examiner notes: color coding is highlighting, and the labeling of 1st, 2nd, 3rd, 4th, etc. is merely a label for any element as Wasserman teaches all can be compared.
It would have been obvious to one having ordinary skill in the art prior to the effective filing date to combine the user-customized and model workflow data of Yano with determining differences across workflows of Wasserman.  This combination would have yielded a predictable result because both disclosures would perform identically separately or together. Yano adds the ability for those workflows to be identified or labeled as user-customized and model to otherwise equivalent workflows in Wasserman.

Regarding claim 2, Wasserman and Yano teach the non-transitory computer-readable storage medium of claim 1.  Yano teaches wherein the first workflow element in the first hierarchical level of the model IT workflow data includes a first rule, the second workflow element in the first hierarchical level of the user customized IT workflow data includes a second rule, and the first difference comprises a difference between the first rule and the second rule (abstract, “A workflow model display unit displays a typical workflow diagram showing the typical workflows, and in response to user input, displays an exceptional workflow diagram showing the typical and exceptional workflows.”) (¶ 125, “In addition, the workflow analysis system according to the second embodiment is designed to, if the user specifies a sorting method, sort a plurality of exceptional workflows in accordance with the specified sorting method and display list information. Allowing the user to specify the sorting method makes it possible to easily confirm exceptional workflows which fulfill specified conditions, as compared with a case where list information is simply displayed in decreasing order of the number of appearances.”) (See at least Fig. 9 disclosing exceptional flows or user customized and typical flows which are model workflow data) (¶ 179, “The workflow sorter 470 compares the i-th table name of the table sequence of the typical workflow with the j-th table name of the table sequence of the exceptional workflow, to determine whether they are the same.”). 
It would have been obvious to one having ordinary skill in the art prior to the effective filing date to combine the user-customized and model workflow data with rules of Yano with determining differences across workflows of Wasserman.  This combination would have yielded a predictable result because both disclosures would perform identically separately or together. Yano adds the ability for those workflows to be identified or labeled as user-customized and model to otherwise equivalent workflows in Wasserman.

Regarding claim 3, Wasserman and Yano teach the non-transitory computer-readable storage medium of claim 1.  Wasserman teaches wherein the display comprises a first linkage connecting the first workflow element in the model IT workflow data and the second workflow element in the user-customized IT workflow data, and a second linkage connecting the third workflow element in the model IT workflow data and the fourth workflow element in the user-customized IT workflow data (¶ 30, “To integrate the viewer with the MDM framework, a metadata layer is used to directly access tables and provide a direct linkage of the structure of the hierarchy to its physical location in the MDM framework. Stated in other words, the Hierarchy Viewer is responsible for allowing users with the proper authorization to view hierarchical data in a graphical fashion. The idea is to allow users to visualize their hierarchy data in a natural presentation mode.”). 

Regarding claim 4, Wasserman and Yano teach the non-transitory computer-readable storage medium of claim 1.  Wasserman teaches wherein the display comprises a nested drop down menu of the hierarchical levels of the model IT workflow data and the hierarchical levels of the user-customized IT workflow data (¶ 105, “Right-Clicking on a Node/Element in the hierarchy viewer may additional actions. For example, a properties selection may bring up a form that displays the attributes of the element. The data attributes of the hierarchy element are dynamic, based on the contents of the fact table.”).  Yano teaches that data can be model and user-customized (¶ 51, “The workflow model display unit 14 displays a typical workflow diagram 31 with each data set name as a node based on the information on all of the typical workflows determined by the workflow classification unit 13. Further, in response to user input, the workflow model display unit 14 displays an exceptional workflow diagram 32 with each data set name as a node based on the information on all of the typical workflows and the information on the exceptional workflows. The exceptional workflow diagram 32 shows a user-specified exceptional workflow, for example.”).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date to combine the user-customized and model workflow data of Yano with determining differences across workflows of Wasserman.  This combination would have yielded a predictable result because both disclosures would perform identically separately or together. Yano adds the ability for those workflows to be identified or labeled as user-customized and model to otherwise equivalent workflows in Wasserman.

Regarding claim 5, Wasserman and Yano teach the non-transitory computer-readable storage medium of claim 1.  Wasserman teaches wherein the display comprises a representation of a total number of differences between the model IT workflow data and the user-customized IT workflow data (¶ 109, “differences between different versions may be color coded (e.g., red for old version, green for new version but not the old version, strikethrough, underscore, etc.)”) (Examiner’s note: color coded versions equivalent to a count of differences displayed). 
Yano teaches that data can be model and user-customized (¶ 51, “The workflow model display unit 14 displays a typical workflow diagram 31 with each data set name as a node based on the information on all of the typical workflows determined by the workflow classification unit 13. Further, in response to user input, the workflow model display unit 14 displays an exceptional workflow diagram 32 with each data set name as a node based on the information on all of the typical workflows and the information on the exceptional workflows. The exceptional workflow diagram 32 shows a user-specified exceptional workflow, for example.”).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date to combine the user-customized and model workflow data of Yano with determining differences across workflows of Wasserman.  This combination would have yielded a predictable result because both disclosures would perform identically separately or together. Yano adds the ability for those workflows to be identified or labeled as user-customized and model to otherwise equivalent workflows in Wasserman.

Regarding claim 6, Wasserman and Yano teach the non-transitory computer-readable storage medium of claim 1.  Yano teaches wherein the first difference between the first workflow element and the second workflow element comprises a first Levenshtein distance between the first workflow element and the second workflow element and the second difference between the third workflow element and the fourth workflow element comprises a second Levenshtein distance between the third workflow element and the fourth workflow element. (¶ 166, “The workflow sorter 470 calculates a distance between the exceptional workflow selected in step S111 and the typical workflow selected in step S113. The distance is represented by an integral value greater zero and indicates a degree of dissociation between two table sequences. If two table sequences are completely identical to each other, the distance is zero. The larger a degree of dissociation between two table sequences is, the longer a distance between them is. More specifically, the Levenshtein distance is adopted for calculating the distance”) (¶ 188, “The Levenshtein distance intuitively indicates the number of operations, such as replacement, insertion, and deletion, required for converting one table sequence to another table sequence. For example, a table sequence "A, B1, C, D, E" can be converted to a table sequence "A, B2, C, D, E, F" by replacing "B1" with "B2" and adding "F". Therefore, the Levenshtein distance therebetween is determined to be 2. The Levenshtein distance can be mechanically calculated with the above-described algorithm.”). 
It would have been obvious to one having ordinary skill in the art prior to the effective filing date to combine the Levenshtein distance calculation of Yano with determining differences across workflows of Wasserman.  This combination would have yielded a predictable result because both disclosures would perform identically separately or together. Yano merely adds a design choice of using the Levenshtein distance calculation to otherwise equivalent workflow calculations in Wasserman.

Regarding claim 7, Wasserman and Yano teach the non-transitory computer-readable storage medium of claim 1. Wasserman teaches wherein the instructions, when executed by the processor, further cause the processor to: determine whether a first rule of the first workflow element differs as a whole from a second rule of the second workflow element, and determine whether a third rule of the third workflow element differs as a whole from a fourth rule of the fourth workflow element (¶ 109, “The hierarchy viewer may also have the ability to display different versions of data in different manners (to provide a visual comparison for the user). For example, users may be able to select multiple versions that they desire to compare and display side-by-side trees of the selected hierarchies (e.g., in two graphical hierarchy trees).”) (¶ 113, “At step 702, as part of a process and framework, a series of business rules and process workflows (that manage data that resides in the RDBMS tables) are maintained. The data that is managed is hierarchical in nature.”). 

Regarding claim 8, Wasserman and Yano teach the non-transitory computer-readable storage medium of claim 1. Yano teaches wherein the instructions, when executed by the processor, further cause the processor to: determine the first difference by determining a first rule difference between a first segment of a computer language text in a first rule of the first workflow element and a second segment of a computer language text in a second rule of the second workflow element, and determine the second difference by determining a second rule difference between a third segment of a computer language text in a third rule of the third workflow element and a fourth segment of a computer language text in a fourth rule of the fourth workflow element (¶ 109-111, “FIG. 9 shows an example typical workflow diagram. The workflow diagram display screen 51 is a screen that is displayed on the monitor 50 according to outputs of the workflow model display unit 160. The workflow diagram display screen 51 displays one typical workflow diagram showing all typical workflows. The workflow diagram display screen 51 has one initial node 51a and one final node 51e. The initial node 51a represents the start point of the workflow and the final node 51e represents the end point of the workflow. In addition, a plurality of nodes exists between the initial node 51a and the final node 51e. Each of the nodes excepting the initial node 51a and the final node 51e is given one table name. The workflow diagram display screen 51 shows a directional line between nodes, the directional line representing an order relation between processes. For example, a directional line from the node 51b to the node 51c means that there is a typical workflow in which an update process for a table "btrip_cntl" is executed after an update process for a table "request_info".”) (Examiner note: all of the steps in Fig. 9 are computer language text as they are computer commands). 
It would have been obvious to one having ordinary skill in the art prior to the effective filing date to combine the distance calculation for computer language text with determining differences across workflows of Wasserman.  This combination would have yielded a predictable result because both disclosures would perform identically separately or together. Yano merely adds a design choice of comparing rules that are computer language text to otherwise equivalent workflow calculations in Wasserman.

Regarding claim 9, Wasserman and Yano teach the non-transitory computer-readable storage medium of claim 1.  Wasserman teaches wherein the instructions, when executed by the processor, further cause the processor to determine that a first rule is present in the first workflow element and a corresponding second rule is not present in the second workflow element (¶ 109, “all versions being displayed may also "focus" accordingly (if the element exists in other versions). Further, differences between different versions may be color coded (e.g., red for old version, green for new version but not the old version”) (Examiner note: green here indicates there is a change of presence from first and second rules). 

Regarding claim 10, Wasserman and Yano teach the non-transitory computer-readable storage medium of claim 2. Wasserman teaches wherein the instructions, when executed by the processor, further cause the processor to determine that a first rule in the first workflow element is in a different location in the first workflow element relative to a location of a second rule in the second workflow element (¶ 99, “The business tier 504 may provide the following functions: get/add/delete dimensions from dimension metadata tables; add/delete, get hierarchies for a specific dimension; add/delete a hierarchy object to/from a hierarchy; change the sequence/order of a hierarchy object (may act on multiple hierarchy objects simultaneously)”).  

Regarding claim 11, Wasserman and Yano teach the non-transitory computer-readable storage medium of claim 6.  Yano teaches wherein the instructions, when executed by the processor, further cause the processor to: determine whether the first workflow element matches the second workflow element based on the first Levenshtein distance; and determine whether the third workflow element matches the fourth workflow element based on the second Levenshtein distance (¶ 166, “[Step S114] The workflow sorter 470 calculates a distance between the exceptional workflow selected in step S111 and the typical workflow selected in step S113. The distance is represented by an integral value greater zero and indicates a degree of dissociation between two table sequences. If two table sequences are completely identical to each other, the distance is zero. The larger a degree of dissociation between two table sequences is, the longer a distance between them is. More specifically, the Levenshtein distance is adopted for calculating the distance.”). 
It would have been obvious to one having ordinary skill in the art prior to the effective filing date to combine matching of workflow rules of Yano with determining differences across workflows of Wasserman.  This combination would have yielded a predictable result because both disclosures would perform identically separately or together. Yano adds the possibility that rules match across workflows and can even be identical to otherwise equivalent workflow calculations in Wasserman.

Regarding claim 12, Wasserman and Yano teach the non-transitory computer-readable storage medium of claim 1. Wasserman teaches wherein the first hierarchical level is a top hierarchical level, and the second hierarchical level is a hierarchical level immediately below the top hierarchical level (¶ 109, “The hierarchy viewer may also have the ability to display different versions of data in different manners (to provide a visual comparison for the user). For example, users may be able to select multiple versions that they desire to compare and display side-by-side trees of the selected hierarchies (e.g., in two graphical hierarchy trees). If the user elects to "focus" on a specific element in particular version, all versions being displayed may also "focus" accordingly (if the element exists in other versions). Further, differences between different versions may be color coded (e.g., red for old version, green for new version but not the old version, strikethrough, underscore, etc.).”) (¶ 110, “As illustrated, the "All Products" node 600 is displayed at the top of the tree as a parent to "dairy" 602, "tobacco" 604, and "alcohol" 606 products/data elements. The other products 608-616 are displayed beneath the respective category 602-606 as elements or children of the respective category 602-606.”) (¶ 114, “user input is accepted that defines a hierarchical structure that is projected onto the data. Such user input is conducted via a graphical user interface. The hierarchical structure may consist of one or more dimensions, one or more hierarchies, one or more hierarchy objects, and one or more hierarchy relationships”) (See Figures 2, 3, and 7).

Regarding claim 13, Wasserman and Yano teach the non-transitory computer-readable storage medium of claim 1. Yano teaches wherein the first difference between the first workflow element and the second workflow element comprises a difference between a first phase or a first transition in the first workflow element and a second phase or a second transition in the second workflow element (see at least Fig. 1 disclosing differences in transitions between exceptional and typical).  
It would have been obvious to one having ordinary skill in the art prior to the effective filing date to combine matching of workflow rules of Yano with determining differences across workflows of Wasserman.  This combination would have yielded a predictable result because both disclosures would perform identically separately or together. Yano adds the possibility that rules match across workflows and can even be identical to otherwise equivalent workflow calculations in Wasserman.

Regarding claims 14 and 15, the claims recite substantially similar limitations to claim 1.  Therefore, claims 14 and 15 are similarly rejected for the reasons set forth above with respect to claim 1.

Regarding claim 16, Wasserman and Yano teach the system of claim 14.  Wasserman teaches wherein differences comprise rule differences, and the instructions are further executable by the processor to receive a selection of the first, second, third, or fourth workflow element by a user input to manage an IT environment (¶ 102, “To utilize the viewer, users select a dimension and hierarchy that results in the display of all top-level member data (from the selected hierarchy).”).

Regarding claim 18, the claim recites substantially similar limitations to claim 4.  Therefore, claim 18 is similarly rejected for the reasons set forth above with respect to claim 4.

Regarding claims 17 and 19, the claims recite substantially similar limitations to claim 6.  Therefore, claims 17 and 19 are similarly rejected for the reasons set forth above with respect to claim 6.

Regarding claim 20, the claim recites substantially similar limitations to claim 8.  Therefore, claim 20 is similarly rejected for the reasons set forth above with respect to claim 8.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA GURSKI whose telephone number is (571)270-5961.  The examiner can normally be reached on Monday to Thursday 8am to 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on 571-272-3955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMANDA GURSKI/Primary Examiner, Art Unit 3623